         Case 2:21-bk-12663-ER Doc 20 Filed 04/15/21 Entered 04/15/21 14:45:31                                        Desc
                             NtcDefFilingFee-AddCreditor Page 1 of 1
                                          United States Bankruptcy Court
                                           Central District of California
In re:                                                            CHAPTER NO.:   11
Hoplite, Inc.
                                                                  CASE NO.:   2:21−bk−12663−ER

                               NOTICE OF DEFICIENCY OF FILING FEES
                              REQUIRED TO ADD ADDITIONAL CREDITORS

To: Debtor and Debtor's Attorney of Record,

On April 15, 2021 the Clerk's office accepted for filing a mailing matrix and/or schedule D, E/F listing new creditors to be added
to the above−listed case. The Court must collect a $32.00 filing fee whenever creditors are added to the mailing matrix and/or
Schedule D, E/F are amended.

Please be aware that no action will be taken by the Court regarding this filing as the creditor(s) will not be added to the case
until after the filing fee for the document(s) listed above is paid. Note that only parties entered in the case will receive
notifications from the court. To ensure the additional creditor(s) timely receive documents to which they are entitled,
please submit the required fling fee immediately.


Bankruptcy Court Fees may be paid by:

         (1)    Cash − only acceptable if paying in person.
         (2)    U.S. Postal Service money order or cashier's check from an acceptable financial institution made payable to the
                U.S. Bankruptcy Court.
                Credit Cards and Personal/Business Checks ARE NOT ACCEPTED from DEBTORS to pay fees.
         (3)    Attorney or law firm checks must include a current pre−printed name, street address, telephone number and
                California attorney bar number.
         (4)    Credit card transactions must be made in person by the cardholder, however, this does not apply to electronically
                filed documents.

         Send a copy of this notice with proper payment to:


                                       255 E. Temple Street, Room 100, Los Angeles, CA 90012.




Any questions regarding the Court's policies for payment of this fee and/or the check acceptance policy should be directed to
the Court's Call Center at the toll free number (855) 460−9641, Monday through Friday, 9:00 a.m. to 4:00 p.m. excluding federal
holidays.




Dated: April 15, 2021                                                         BY THE COURT
                                                                              Kathleen J. Campbell
                                                                              Clerk of Court
(Form van116−ndfacr) Rev (12/2020)                                                                                     20 − 18 / NV
